Citation Nr: 0709926	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased (initial) rating for 
residuals of a left arm wound, now rated 10 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision.  

The Board notes that the May 2004 RO decision that is on 
appeal had also granted service connection and separate 
noncompensable ratings for residuals of a right arm wound and 
for malaria and had denied service connection for hearing 
loss and for tinnitus.  Although the veteran filed a notice 
of disagreement in August 2004 that covered several of these 
additional issues (the rating for right arm wound residuals 
service connection for hearing loss and for tinnitus), the 
only issues that he included in his July 2005 substantive 
appeal were the claim for an increased (initial) rating for 
residuals of a left arm wound and for service connection for 
PTSD.  None of the other issues is on appeal to the Board at 
this time.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is needed.


REMAND

In November 2006, the veteran requested a hearing before the 
Board to be held at his local RO (i.e., a Travel Board 
hearing) or via videoconference.  The veteran's attorney 
indicates that he has not received notice of certification of 
the appeal.  Under these circumstances, the hearing request 
is timely.  See 38 C.F.R. § 20.1304 (2006).

Accordingly, the Board REMANDS the case for the following 
action:

Please schedule the veteran for a 
Travel Board hearing at the RO in 
Detroit, Michigan, or for a 
videoconference hearing with the Board, 
whichever can be scheduled earlier.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




